                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

ALTON RAY ROBERTSON, JR.                                                              PLAINTIFF


v.                                      Civil No. 6:17-cv-06064


SHERIFF MIKE McCORMICK,
Garland County, Arkansas, et al.                                                  DEFENDANTS

                                           JUDGMENT

       Before the Court is a Motion for Summary Judgment filed by Separate Defendants Kay

Duke, Carol Gray, Danny Burgin, Brittany Darnell, and Rebecca Rioza. (ECF No. 122). Also

before the Court is a Motion for Summary Judgment filed by Southwest Correctional Medical

Group, Inc. (“SWCMG”). (ECF No. 125). Likewise before the Court is a Motion for Summary

Judgment filed by Separate Defendants Lieutenant Amanda Miller, Sergeant Michael Carter,

Deputy Lisa Thomas, Deputy Kolby Hamilton, Corporal Shawn Stapleton, Deputy Jason Stovall,

Deputy Russell Braswell, Deputy William Coutch, and Deputy Ruey Hendrix. (ECF No. 128).

Plaintiff has not filed a response to the motions and the time to do so has passed. The Court finds

these matters ripe for consideration.

       For the reasons set forth in the Memorandum Opinion of even date, the Court finds that the

instant Motions for Summary Judgment (ECF Nos. 122, 125, 128) should be and hereby are

GRANTED. This matter is hereby DISMISSED WITH PREJUDICE

       IT IS SO ORDERED, this 6th day of May, 2019.

                                                     /s/ Susan O. Hickey
                                                     Susan O. Hickey
                                                     Chief United States District Judge
